DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/15/2021 has been entered. 

Status of Claims
Claims 1, 3-9, and 12 have been amended. Claims 2, 10, 11 and 13-15 have been cancelled. Claims 9 and 12 have been withdrawn. New claims 16-20 have been added.  Claims 1, 3-9, 12 and 16-20 are pending. Claims 1, 3-8 and 16-20 are examined herein.  

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/15/2022 have been fully considered. It is noted that applicants amended the claim 1 to recite “the particulate composition comprising a mixture of a first particulate portion and a second particulate portion, wherein
the first particulate portion and the second particulate portion have a first mean particle size and a second mean particle size, respectively, as determined by a volume-based method, wherein the second mean particle size is different from the first mean particle size, 
the first particulate portion and the second particulate portion have a first rate of 1-methylcyclopropene release and a second rate of 1-methylcyclopropene release, respectively, when subjected to a set of disgorgement conditions, wherein the first rate of 1-methylcyclopropene release is different from the second rate of 1-methylcyclopropene release; and 
the particulate composition has a rate of 1-methylcyclopropene release that is intermediate between said first rate of 1-methylcyclopropene release and said second rate of 1-methylcyclopropene release when subjected to said set of disgorgement conditions”. 
 Applicants argue that there is no teaching in Wood et al. (US 9,421,793 B2) of a 1-MCP/c/CD particulate composition comprising a mixture of 1-MCP/c/CD particulate portions having different mean particle sizes. Additionally, there is no teaching in Wood that 1-MCP/c/CD particulate portions having different mean particle sizes have different rates of release of 1-MCP therefrom, when subjected to the same disgorgement conditions. Therefore, there is no teaching in Wood that a mixture of 1-MCP/c/CD particulate portions differing by mean particle size could obtain the benefit of an intermediate rate of 1-MCP release. In fact, one of ordinary skill in the art, reading Wood, would not find any discernible benefit or any other suggestion or motivation to provide the claimed mixture of first and second particulate portions having different mean particle sizes. Wood is completely silent as to the relationship between particle size and rate of 1-MCP disgorgement. And Wood provides no other discussions or 
In response, the applicants’ arguments direct amended claim limitations which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a new/modified ground of rejections to claims 1, 3-8 and 16-20 are presented in view of previously found references, Wood et al. (US 9,421,793 B2), as presented in the instant Office action.  

MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 9,421,793 B2, hereinafter “Wood”).
Wood discloses a cyclodextrin inclusion complexes (Abstract). Wood discloses a cyclodextrin complex comprising [Symbol font/0x61]-cyclodextrin having linked glucopyranose units (col. 1, lines 11-43) and 1-methylcyclopentene (1-MCP/c/[Symbol font/0x61]-CD) (col. 17, lines 6-57). Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  Since the claimed particle size range of 3 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m overlaps the particle size range of 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m as taught by Wood, the particle size range recited in claim 1 is considered prima facie obvious. See MPEP 2144.05.
Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/[Symbol font/0x61]-CD) has “a particle size” ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44). Wood’s teaching of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) in the form of “a particle” meets the recited “A particulate composition” (i.e., a separate and distinct particle).  
Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  Wood discloses the cyclodextrin or cyclodextrin complex has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (col. 9, lines 40-44) which directs a pure (100%) cyclodextrin complex such as 1-MCP/c/[Symbol font/0x61]-CD. Thereby this meets the recited particulate “consisting of 85% or more by weight of 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin and 0% to 15% by weight of [Symbol font/0x61]-cyclodextrin (e.g., 100% by weight of 1-methylcyclopropene clathrate of [Symbol font/0x61]-cyclodextrin and 0% by weight of [Symbol font/0x61]-cyclodextrin)”.
Wood discloses that, in some embodiments, the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  
In addition, Wood discloses various embodiments that the printable compositions are
formed using conventional techniques for forming dry, particulate materials that are printable using standard electrostatic printing techniques. Printable composition average particle size ranges, in various embodiments, between about 4 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 5[Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 7 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 8 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 9 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or
about 10 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 11 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 12 [Symbol font/0x6D]m to 16 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 14 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 13 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 12 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 11 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 10 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 9 [Symbol font/0x6D]m, or about 4 [Symbol font/0x6D]m to 8 [Symbol font/0x6D]m, wherein average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57).
It is noted that the limitation “the particulate composition comprising a mixture of a first particulate portion and a second particulate portion having different mean particle sizes” does not specify the mean particle sizes of the two or more classified particulate portions. 
Consequently, since Wood discloses (1) the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44), (2) average particle size is varied depending on the particular printer and toner source targeted (col. 10, lines 43-57), and (3) the limitation “the modified particulate comprising two or more classified particulate portions having different mean particle sizes” does not specify the mean particle sizes of the two or more classified particulate portions, in light of teachings from Wood, for example, for the embodiment of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, which is considered to be a mixture of particulates with a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m and particulates with a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, choosing a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, as the “first mean particle size” and a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, as the “second mean particle size” is considered prima facie obvious because this simply involves selecting a known portion of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) as a particulates with first mean particle size, and/or a particulates with second mean particle size.  It is the examiner’s assessment that the teachings of Wood renders the limitation “the particulate composition comprising a mixture of a first particulate portion and a second particulate portion having different mean particle sizes” prima facie obvious.
Since the rate of rate of 1-methylcyclopropene release is directly related to the surface of the particle composition (or particle composition size), it is asserted, absent evidence to the contrary, that one would reasonably expect the feature of the limitation “the first particulate portion and the second particulate portion have a first rate of 1-methylcyclopropene release and a second rate of 1-methylcyclopropene release, respectively, when subjected to a set of disgorgement conditions, wherein the first rate of 1-methylcyclopropene release is different from the second rate of 1-methylcyclopropene release; and the particulate composition has a rate of 1-methylcyclopropene release that is intermediate between said first rate of 1-methylcyclopropene release and said second rate of 1-methylcyclopropene release when subjected to said set of disgorgement conditions” as a natural consequence of the “the particulate composition comprising a mixture of a first particulate portion and a second particulate portion having different mean particle sizes” as recited in claim 1 of claimed invention, in light of teachings Wood, as set forth above, that renders the limitation “the particulate composition comprising a mixture of a first particulate portion and a second particulate portion having different mean particle sizes” prima facie obvious.

In regard to claim 3, Wood discloses the cyclodextrin or cyclodextrin complex has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (col. 9, lines 40-44).  It is kwon in the art that the particle size of multiple particles is measured by light scattering method as evidenced by Harvill et al. (US 5,619,324). 

In regard to claims 4-8, Wood discloses the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, or about 6 [Symbol font/0x6D]m to 80 [Symbol font/0x6D]m (col. 9, lines 40-44).  As set forth above, for the embodiment of the cyclodextrin or cyclodextrin complex (e.g., 1-MCP/c/CD) has a particle size ranging from a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, this was considered to be a mixture of particulates with a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m and particulates with a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, by choosing a portion of a median size of about 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, as the “first mean particle size” for the first classified particulate portion, and a portion of a median size of about 101 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m, as the “second mean particle size” for the second classified particulate portion. Since the claimed particle size range of 3 [Symbol font/0x6D]m to 15 [Symbol font/0x6D]m overlaps the particle size range of 5 [Symbol font/0x6D]m to 100 [Symbol font/0x6D]m, which is a subset of particulates having a median size of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m as taught by Wood, the particle size range recited in claim 4 is considered prima facie obvious. See MPEP 2144.05. The first classified particulates’ mean particle size of 5 [Symbol font/0x6D]m, 6 [Symbol font/0x6D]m, 7 [Symbol font/0x6D]m, 8 [Symbol font/0x6D]m, 9[Symbol font/0x6D]m, 10 [Symbol font/0x6D]m, 11[Symbol font/0x6D]m, 12 [Symbol font/0x6D]m, 13 [Symbol font/0x6D]m, 14 [Symbol font/0x6D]m, or 15 [Symbol font/0x6D]m recited in claims 6, 7 and Wood, as taught by Wood.  Wood discloses the particle size is conventionally determined by volume-based method (col. 10, lines 58-60).  
In addition, although Wood discloses only a cyclodextrin complex, such as 1-MCP/c/[Symbol font/0x61]-CD, particle size range of about 5 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m (as opposed to the size of 4 [Symbol font/0x6D]m required by the claim 5), the claimed particle size would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize cyclodextrin complex utility and/or utility taking into consideration the operational parameters of the manufacturing cyclodextrin complex containing material (e.g., printable composition) in light of teachings from Wood (col. 9, lines 40-44; col. 10, lines 43-56).  

In regard to claim 16, Wood discloses an embodiment of using particles of different mean particle sizes sorted by different mesh screens (325, 125, 88 and 60 [Symbol font/0x6D]m) and using the mixture of the modified particles (i.e.. milled and classified particles) having different mean particle sizes as a toner additive (cols. 26-28, Example 2 and Example 3), which renders the limitations in claim 16 prima facie obvious. 

In regard to claims 17-19, Wood discloses an embodiment of using particles of different mean particle sizes sorted by different mesh screens (325, 125, 88 and 60 [Symbol font/0x6D]m) and using the mixture of the particles (i.e.. milled and classified particles) having different mean particle sizes as a toner additive (cols. 26-28, Example 2 and Example 3), which renders the limitations in claims 17-19 prima facie obvious. 

Wood discloses the particles within the accepted range are passed onto the next toner manufacturing process which is considered to be in a state of “ready to be used” in next processing step, wherein the “ready to be used” state is reasonably interpreted to include a room temperature and a pressure conditions (i.e., a disgorgement condition) (col. 14, lines 35-40).  This renders the limitations recited in claim 20 obvious.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772